DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, line 1, “comprising” should be changed to “comprising:”.
Claim 1, line 14, “visible” should be changed to “visible; and”
Claim 6, line 2, “the bone screw” lacks antecedent basis (it is previously referred to as a fastener).
Claim 13, line 15 “stabilization member” lacks antecedent basis (the term is previously referred to as a “stabilizing member”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2, it is unclear which flange “said flange” refers to. In addition, calling the projection a flange adds ambiguity and confusion since the projection has already been defined as being connected to a flange.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Keiser et al. (“Keiser”; 2011/0112578).
Regarding claim 1, Keiser discloses a method of spinal stabilization (Figs. 1, 4 and 8, and paras. 0002-0005) comprising:
inserting a first receiver assembly 10 into a first bone member V; 
inserting a second receiver assembly 10 into a second bone member V, wherein at least one of the first receiver assembly and the second receiver assembly includes: 
a base 60, said base including a fastener 12 connecting said base to bone V; 
a receiver 62, said receiver positionable upon said base and including a first extension 80 and a second extension 82 for receiving an elongate rod 20 therein; 
a flange 64a (Fig. 4) associated with one of said base or said receiver; and 
a projection 90a connected to the other of the base or receiver associated with said flange, the projection being in apposition to said flange (id.), wherein the receiver slides laterally while in connection with the base (Fig. 8 and para. 0015), and wherein from a defined front view, the first extension 80 and the second extension 82 form part of a U-shaped channel 86 for receiving the elongate rod 20 therein and the projection 90a is not outwardly visible; and
inserting the elongate rod 20 through the first receiver assembly 10 and the second receiver assembly 10 (Figs. 1 and 2).  
Regarding claim 2, from a front view (which can be defined such that the projection is not visible), the projection 90a is blocked by each opposite surface of the base.  
Regarding claim 3, at least one of the first receiver assembly 10 and the second receiver assembly 10 further include a second projection (see annotated Fig. 4, below) connectable to one of said base and said receiver.  


    PNG
    media_image1.png
    315
    508
    media_image1.png
    Greyscale


Regarding claim 4, the second projection is operable to limit a lateral movement of said receiver relative to said base (in the direction perpendicular to the sliding direction).  
Regarding claim 5, the second projection is positioned adjacent to a first end of the projection 90a (annotated Fig. 4, supra).  
Regarding claim 6, a clamping element 14 of the base includes a chamber 48 for receiving the fastener 12 for clamping the head 30 of the bone screw (fastener) 12 within said chamber 48 (see Fig. 3).  
Regarding claim 7, the first extension 80 and second extension 82 are configured to receive a set screw 22 (Fig. 3).  
Regarding claim 8, the flange 64a extends along at least two sides of the base 60 or receiver to which it is associated (Fig. 4).  
Regarding claim 9, the projection 90a is a flange extending along at least two sides of the base or receiver which is not associated with said flange 64a.  
Regarding claim 10, a sufficient clearance or gap exists between the projection 90a and flange 64a such that sliding movement between said receiver 62 and said base 60 in the lateral direction (Fig. 8).  
Regarding claim 11, the elongate rod 20 is rigid (para. 0060).
Regarding claim 12, from a bottom to top direction, the receiver 62 has a bottommost width that is greater than or equal to an uppermost width (see, e.g., Fig. 4, showing a top half that is equal in width to the bottommost width, and showing a bottommost width that is greater than an uppermost width at the rounded off portions).  
Regarding claim 13, Keiser discloses a method of spinal stabilization (Figs. 1, 4 and 8, and paras. 0002-0005) comprising: 
inserting a spinal system 10 into a spine of patient, wherein the spinal system includes: 
a base 60 having a first axis (e.g., longitudinal) and a second axis (e.g., horizontal through the rod channel 86), said base including a bone screw chamber 48 for receiving a bone screw 12 therein; 
a bone screw 12 received within the bone screw chamber 48 (Fig. 3), wherein the bone screw is polyaxial (Fig. 4) and includes a tapered shaft (Fig. 2); 
a receiver 62 connected to the base 60 having a first axis and a second axis (same as base, supra), said receiver including a first extension 80 and a second extension 82, wherein the first extension and the second extension form a channel 86 therethrough; 
a flange 64a associated with one of said base or said receiver; and 
a projection 90a connected to the other of the base or receiver associated with said flange, the projection being in apposition to said flange (Fig. 8); and 
a stabilizing member 20 insertable between the first extension 80 and the second extension 82, wherein the stabilizing member comprises a rod member 20, wherein the receiver 62 slides laterally while in connection with the base 60 (Fig. 8), wherein at least one of the receiver and the base includes a limiting surface (surface of the second projection, annotated Fig. 4, supra at claim 3) to limit lateral movement of the receiver relative to the base (in the direction perpendicular to the sliding direction), and wherein from a front view (as can be defined), the first extension 80 and the second extension 82 form part of a U-shaped channel 86 for receiving the stabilizing member 20 therein and the projection 90a is not outwardly visible (cf. Fig. 4).
Regarding claim 14, the spinal system 10 further includes a set screw 22 (Fig. 3) received downwardly through the first extension 80 and the second extension 82.  
Regarding claim 15, the stabilizing member 20 is rigid (para. 0060).   
Regarding claim 16, the projection 90a is an integrally formed tie bar (i.e., a bar that connects), wherein the receiver 62 slides relative to the base 60 along the tie bar (Fig. 8).  
Regarding claim 17, from a bottom to top direction, the receiver 62 has a bottommost width that is greater than or equal to an uppermost width (see, e.g., Fig. 4, showing a top half that is equal in width to the bottommost width, and showing a bottommost width that is greater than an uppermost width at the rounded off portions).  
Regarding claim 18, a sufficient clearance or gap exists between the projection 90a and flange 64a allowing relative sliding movement between said receiver 62 and said base 60 in the lateral direction (Fig. 8).
Regarding claim 19, a limiting member, e.g., the surface of the second projection, annotated Fig. 4, supra at claim 3) limits movement between the receiver 62 and the base 60, wherein the limiting member is positioned adjacent to a first end of the projection 90a (id.).  
Regarding claim 20, the first extension 80 and the second extension 82 each have one or more indentations formed on a front surface or side surface thereof (see second annotated Fig. 4, below).


    PNG
    media_image2.png
    315
    508
    media_image2.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 9, 11, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 9, 11-14, 18 and 19 of U.S. Patent No. 10,143,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the phraseology and arrangement of the limitations. The claims of both the present application and the issued patent are directed to the substantially same invention of a method of spinal stabilization involving inserting receiver members into bone, the assemblies comprising a base and fastener, a receiver with extensions positionable on the base and forming a U-shaped channel, and flanges and projections allowing lateral sliding. A rod is inserted through the receiver assemblies. Where differences exist, the claims of the issued patent include more elements (e.g., the details of both receivers being explicitly recited instead of only at least one) and are more specific. Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent are generally mapped as follows:

Appl. 16/876,515
Pat. 10,143,496
1
1-4
2
1-4
3
N/A
4
N/A
5
N/A
6
N/A
7
N/A
8
2, 3
9
2, 3
10
N/A
11
8, 9
12
N/A
13
11-14
14
N/A
15
18, 19
16
N/A
17
N/A
18
N/A
19
N/A
20
N/A




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773